USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-17 filed 12/27/20 page 1 of 3




                           EXHIBIT Q
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-17 filed 12/27/20 page 2 of 3

  From:             Charles Chamberlain
  To:               John Handy
  Cc:               Gabriel Opatken; Timothy Haller; dickman@haller-iplaw.com
  Subject:          BelAir Licensing Program
  Date:             Tuesday, October 20, 2020 9:00:24 AM



 CONFIDENTIAL SUBJECT TO FRE 408

 John,

 TigerIP Ventures is BelAir’s patent monetization business advisor and am reaching out to
 Carved after our recent sur-reply to Carved’s motion. While we are confident that the motion
 will be denied, we are also interested exploring settlement potential sooner rather than later. I
 believe we have not discussed any parameters of a license and release to the portfolio with
 Carved, but the best license agreement to be had would be a flagship deal. We are currently
 engaged in licensing discussions with another company and we wanted to offer you an
 opportunity to explore a license while the flagship potential still exists. To be honest, we
 would rather give the flagship discount to Carved as we like the artistry, time and effort they
 put into their cases and respect that they are made here in the USA.

 My client’s approach to licensing is fair and we think it appropriate in Carved’s situation to
 negotiate a license based on a price per unit sold (as opposed to a royalty on applicable
 revenues). In other words, Carved would not be paying a license fee on the unique wood grain
 effects, which is one of the drivers for Carved to demand a price three time more than
 competitors that lack artistic additions to plain and ordinary protective cases. Instead, the
 license fee per case would cover the patented technology and not depend on other value
 added features unique to Carved.

 With that said, we believe a flagship deal in the five figures can be had with Carved if we could
 reach agreement promptly. If interested, we should schedule a call to discuss soon.

 Regards,
 Charlie

 TIGERIP VENTURES
 Patent Monetization & Investments
 Charles W. Chamberlain
 Chief Executive Officer
 Office: (404) 480-0125
 Mobile: (404) 457-2421
 www.tigeripventures.com

 CONFIDENTIALITY: The information transmitted (including attachments) is covered by the Electronic
 Privacy Act, U.S.C. 2510-2521 and is intended only for the person(s) or entity/entities to which it is
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-17 filed 12/27/20 page 3 of 3

 addressed and may contain confidential and/or privileged material. Any review,
 retransmission, dissemination or other use of, or taking of any action in reliance upon
 this information by persons or entities other than the intended recipient(s) is prohibited. If you
 received this in error, please contact the sender and delete the material from any computer.
